Filed pursuant to Rule 497 File No. 333-203683 CĪON INVESTMENT CORPORATION Supplement No.9 datedSeptember 28, 2017 To Prospectus datedApril 28, 2017 This supplement contains information that amends, supplements or modifies certain information contained in the accompanying prospectus of CĪON Investment Corporation dated April 28, 2017, as previously supplemented andamended(as so supplemented andamended, the “Prospectus”). This supplement is part of, and should be read in conjunction with, the Prospectus. The Prospectus has been filed with the U.S. Securities and Exchange Commission, and is available free of charge at www.sec.gov or by calling (877) 822-4276. Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses. You should also carefully consider the “Risk Factors” beginning on page 34 of the Prospectus before you decide to invest in our common stock. STATUS OF OUR CONTINUOUS PUBLIC OFFERINGS Our initial continuous public offering ended on December 31, 2015 and our follow-on continuous public offering commenced on January 25, 2016. Since commencing our initial continuous public offeringon July 2, 2012 and throughSeptember 27, 2017,we received and accepted subscriptions in our offerings forapproximately 101,908,000 shares of our common stock at an average price per share of $10.28, for corresponding gross proceeds of approximately $1,047,872,200, including shares purchased by our affiliates and shares repurchased pursuant to our sharerepurchase programbut excluding shares issued pursuant to and proceeds from our distribution reinvestment plan, as amended and restated. DISTRIBUTIONS Our board of directors (the "Board") has delegated to our executive officers the authority to determine the amount, record dates, payment dates and other terms of distributions to shareholders, which will be ratified by the Board on a quarterly basis. OnSeptember 28, 2017,our co-chief executive officers declaredregular weekly cash distributions for October 2017through December 2017. Each of the regular weekly cash distributions of $0.014067 per share will be paid monthly to shareholders of record as of the weekly record dates set forth below. Record Date Payment Date Distribution Amount Per Share October 3, 2017 November 1, 2017 October 10, 2017 November 1, 2017 October 17, 2017 November 1, 2017 October 24, 2017 November 1, 2017 October 31, 2017 November 1, 2017 November 7, 2017
